            Case 1:19-cv-00935-SDA Document 26 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     6/11/2021
 Emilio Leon,

                                Plaintiff,
                                                           1:19-cv-00935 (SDA)
                    -against-
                                                           ORDER
 Mr. Hudson's Cleaning Service, LLC,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       WHEREAS, on June 7, 2021, the Court preliminarily approved the settlement in this action

in accordance with Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), pending

submission of a fully executed Settlement Agreement (Order, ECF No. 24); and

       WHEREAS, on June 10, 2021, the parties filed the fully executed Settlement Agreement

(ECF No. 25).

       NOW, THEREFORE, it is hereby Ordered that this action is dismissed with prejudice and

without costs except as may be stated in the Settlement Agreement. The Court will retain

jurisdiction to enforce the settlement agreement. The Clerk is respectfully requested to close

the case.

SO ORDERED.

DATED:          New York, New York
                June 11, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
